DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group II (claims 7-15, 21-31) in the reply filed on December 22, 2020 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7, 9, 11, 13, 21, 23, 25-28 are rejected under 35 U.S.C 102(a)(2) as being anticipated by Tsuchiya et al (US 2016/0042505 A1).
	With respect to claims 7 and 27,  Tsuchiya discloses a system (see figure 1) comprising all features of the instant claim such as: a mask holder device (3A) configured to store a mask (1); and a scanner device (100) coupled to the mask holder device and configured to access the mask, a reference image (14) and an optical image/a real-time image (101) wherein the reference image has a plurality of separate images on the mask, and the real time image has a plurality of 

		
    PNG
    media_image1.png
    472
    380
    media_image1.png
    Greyscale

mapping marks on the mask (see figure 4) , wherein in a lithography process operation, the scanner device is configured to perform a mapping operation by mapping the real-time image with the reference image and to perform an adjusting operation on the mask based on a result of the mapping operation (see paragraph [0018]).
	As to claims 21, 25-26 and 28, Tsuchiya further discloses a control unit (20)/adjusting device coupled to an exposure device (see figure 1) and configured to map at least one mark image in the real-time image (101) with at least one mark image in the reference image (14) to adjust a position of the mask (via stage control circuit 4) in a lithography exposure process.
	As to claims 9 and 23, wherein the scanner (100) is further configured to calculate a displacement between the reference image (14) and the real time image/optical image (101), based on the result of the mapping operation (see paragraphs [0021];3 [0080]).
	As to claim 11, although Tsuchiya does not disclose a tracker coupled to the scanner to coat a photoresist layer on a substrate.  This feature is seen to be an inherent element of the system and it must be present so that a photoresist is coated on the substrate in the lithography process operation. 
. 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 14 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya et al (US 2016/0042505 A1) in view of Chien et al (US 2014/0268074A1).
With respect to claims 14 and 31, Tsuchiya discloses a system comprising substantially all of the limitations of the instant claims.  Tsuchiya does not expressly disclose a clean device which is configured to clean the mask if it is defective.   This feature is well known in the art. Chien discloses a lithography system having a cleaning system (26) (see figure 1).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to employ the cleaning system as taught by Chien into the Tsuchiya for the purpose of cleaning the defective mask and thereby improving the throughput of the system as intended.
Allowable Subject Matter
Claims 8, 15, 22 and 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 8, 22 and 29-30 have been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of a system comprising among other features, a mask having a reference image and a real-time image with particular structures and functions as recited in the mentioned claims of the present application.
Claim 15 has been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of a system comprising among other features, a n adjusting device configured to align the real-time image with a substrate and an exposing device coupled to the adjusting device to generate a light source for radiating the mask to generate the real-time image, as recited in the claims.
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hashimoto et al (U.S.Pat. 9,646,374); Yoshitake et al (US 2018/0293720 A1)  and Ishii et al (US 2014/0365985 A1) disclose systems for inspecting mask and have been cited for technical background.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124.  The examiner can normally be reached on Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
1/13/21
/HUNG NGUYEN/            Primary Examiner, Art Unit 2882